THEA~~~ORNEY                GENERAL
                                    OFTEXAS


  WILL     WIJASON
AlTORN-      GLCNERAL                -May 15, 1957




          Hon. S. Perry Brown
          Chairman and Executive
             Director
          Texas Employment Commission
          Austin, Texas

                                Opinion No. NW-119

                                Re :   Methods and manner of purchasing
                                       land for the construction of the
                                       State Headquarters Office Build-
                                       ing for the Texas Employment Com-
                                       mission.

          Dear Sir:

                  In your request for our opinion on the above matter,
          you have stated the following:

                        "Please assume the following language
                   to be contained in the Texas Employment
                   Commission portion of the biennial appro-
                   priation act for 1957-1959 approved by the
                   Governor:

                        'Purchase of land and construction
                   of State Headquarters Office Building,
                   83,~50,000.
                        "This language presently appears in
                   H. B. 133, the appropriation bill passed
                   by the House, and in the Senate Appro-
                   priation Bill, S. B. 57, passed by the
                   Senate."

                  Based on the language thus stated above, you asked
          these two questions:

                       "Under the language of the appro-
                  priation act and Article 5240, V.C.S.,
                  may the Commission pursue the following
                  courses:
Hon. S. Perry Brown, page 2 (WW-119)



               “1. If the Employment Commission
          and the owner of the land do not agree upon
          a purchase price for the land required for
          the Commission's State Headquarters Office
          Building, may the Governor request and di-
          rect that the Attorney General cause con-
          demnation proceedings to be instituted
          against the owner?

               "2 D May an award for damages, if not
          excessive in the opinion of the Governor,
          for the acquisition of such land, out of the
          funds appropriated by the quoted language,
          take title to the land by a deed and/or
          court decree conveying such land to the
          'State of Texas, for the use and benefit of
          the Texas Employment Commission.'"

          The language used in the assumed appropriation act is
sufficient to authorize the proper persons to proceed to purchase
land and construct the building for the State HeadQuarters for
the Texas Employment Commission.

          There is nothing in the language used in the above
assumed appropriation act which would indicate anything other
than that the land is to be acquired under the general authority
of Article 5240, V.C.S. The word 'purchased' as used in the as-
sumed appropriation act is not a restriction on the way the land
should be acquired, but merely indicates that the sum thus ap-
propriated would be used to pay for the land rleeded, whether the
land is acquired through vo?u:,ltaryor invol,untary sale.

          Therefore, under Art. 5240, V.C.S*, the Employment
Commission may selec,t a site and negotiate with the owner. HOw-
ever, the power to purchase rests exchsively   with the Governor
and the Employment Commission cannot bind the State on any
land purchase contract.

          In the event a price cannot be agreed upon between
the Governor and the owner, the Governor may direct the Attor-
ney General to institute condemnation proceedings as in any
other case where land is acquired for any character of public
use.
          Upon an award, not considered excessive in the opinion
of the Governor, the owner may 'be paid the amount of ,the award
out of the fund appropriated in the assumed appropriation act,
and the title taken in the name of the State of Texas.
Hon. S. Perry Brown, page 3 (NW-llg),




                            SUMMARY


                 Under the language of the hypothetical
            appropriation act contained In the opinion
            request and the authority of Article 5240,
            V.C.S.) the Governor is authorized to pur-
            chase land for the Headquarters of the Texas
            Employment Commission, and upon failing to
            agree upon a price with the owner, may direct
            the Attorney General to cause condemnation
            proceedings to be instituted; and in the
            event the Governor does not consider the
            award of damages excessive, such award may
            be paid out of the funds appropriated, and
            title to such land may be taken in the name
            of the State of Texas.

                                      Very truly yours,

                                       WILL WILSON
                                       Attorney General of Texas




                                            Assistant
APPROVED:

OPINION COMMITTEE:

H. Grady Chandler, Chairman

Elbert M. Morrow
Marietta M. Payne
Riley Eugene Fletcher

REVIEWED FOR THE ATTORNEY
GENERAL BY:

   Geo. P. Blackburn